DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 12, 2020, were received. Claim 23 has been amended. Claims 1-22 and 24 have been cancelled. Therefore, Claim 23 is pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 12, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 6,338,920 B1).
With regard to Claim 23, Yoshida et al. disclose a method of producing an electrode for lithium ion batteries, the electrode (8) comprising: a first main surface to be located adjacent to a separator (9) of a lithium ion battery; and a second main surface to be located adjacent to a current collector (7) of the lithium ion battery, wherein the electrode (8) contains, between the first main surface and the second main surface, a conductive member (2) made of an electronically conductive material, a large number of active material particles (1), and a binder resin, at least part of the conductive member (2) inherently forms a conductive path that electrically connects the first main surface to the second main surface, and the conductive path is in contact with the active material particles (1) around the conductive path, and the conductive member (2) comprises conductive fibers (column 3, lines 24-35; See Embodiment 1; See Figures 1-4), the method comprising a drying step of hot-pressing a composition for an electrode (8) containing the conductive member (2), the active material particles (1), and the binder resin so as to fix the conductive member (2) and the active material particles (1) by the binder resin (column 6, lines 52-56; See Embodiment 1; See Figure 1-4).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725